DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on April 2, 2021 has been entered in the above-identified application. Claims 1-4 and 6-9 are amended. Claims 5 is canceled. New claims 19-20 have been added. Claims 1-4 and 6-20 are pending of which claims 10-17 are withdrawn and claims 1-4, 6-9, and 18-20 are now under consideration.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2, 3, 4, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urscheler (US 2003/0188839 A1).  
 	Urscheler disclose multilayer coated papers and paperboards, in which at least two curtain layers selected from aqueous emulsions or suspensions are formed into a composite (meeting the limitation that the first and second layer are an dried aqueous polymeric solution or dispersion dried to forming a continuous film to provide distinct barrier functions, as recited in claim 1). A curtain coating method is used to apply a single top coating layer of pigmented coating to a base paper (equivalent to the substrate of the claimed invention) that has previously been primed with a single layer of pigmented precoat. Thus a multilayer-pigmented coating of paper is achieved by sequential applications of pigmented coating. Coated papers and paperboards that have received a coating that contains an additive designed to impart functional properties, such as barrier properties, printability properties, optical properties, for example, color, brightness, opacity, gloss etc., release properties, and adhesive properties are disclosed by Urscheler as functional products and their coatings may be referred to as functional coatings.  The coating components that impart these properties may also be referred to as functional additives.  Functional products include such types as food packaging. As used herein, the term "paper" also encompasses paperboard (meeting the limitations of claim 9). According to a preferred embodiment, one of the curtain layers forming the composite free falling curtain is pigmented.  Preferably, in making a paper for printing purposes at least two of the coating layers are pigmented.  Additionally, a top layer for improving surface properties like gloss or smoothness that is not pigmented can be present. The coating curtain includes at least 2, and preferably at least 3 layers.  The layers of the curtain can include coating layers, interface layers, and functional layers.  The curtain has a bottom, or interface, layer, a top layer, and optionally one or more internal layers.  Each layer comprises a liquid emulsion, suspension, or solution. A coating layer preferably includes a pigment and a binder and examples of pigments useful in the process include clay, kaolin, talc, calcium carbonate, titanium dioxide, satin white, synthetic polymer pigment, zinc oxide, barium sulphate, gypsum, silica, alumina trihydrate, mica, and diatomaceous earth.  Binders useful in the practice of the present invention include, for example, styrene-butadiene latex, styrene-acrylate latex, styrene-butadiene-acrylonitrile latex, styrene-maleic anhydride latex, styrene-acrylate-maleic anhydride latex, polysaccharides, proteins, polyvinyl pyrrolidone, polyvinyl alcohol, polyvinyl acetate, cellulose and cellulose derivatives. The interface layer is the layer that comes in contact with the substrate to be coated (equivalent to the first layer of the claimed invention).  One important function of the interface layer is to promote wetting of the substrate paper.  The interface layer can have more than one function. In a preferred embodiment, the interface layer includes one or more of the (meeting the limitations of claims 2 and 3).  The interface layer can optionally be pigmented, and this is preferred for certain applications. The curtain can include one or more functional layers.  The purpose of the functional layer is to impart a desired functionality to the coated paper.  Functional layers can be selected to provide, for example, printability, barrier properties, such as moisture barrier, oil barrier, grease barrier and oxygen barrier properties, sheet stiffness, fold crack resistance, paper sizing properties, release properties, adhesive properties, and optical properties, such as, color, brightness, opacity, gloss, etc. Functional coatings that are very tacky in character would not normally be coated by conventional consecutive coating processes because of the tendency of the tacky coating material to adhere the substrate to guiding rolls or other coating equipment.  The simultaneous multilayer method, on the other hand, allows such functional coatings to be placed underneath a topcoat that shields the functional coating from contact with the coating machinery. The functional layer (equivalent to the second layer of the claimed invention) can contain, for example, a polymer of ethylene acrylic acid, a polyethylene, a polyurethane, an epoxy resin, a polyester, other polyolefins, an adhesive such as a styrene butadiene latex, a styrene acrylate latex, a carboxylated latex, a starch, a protein, or the like, a sizing agent such as a starch, a styrene-acrylic copolymer, a styrene-maleic anhydride, a polyvinyl alcohol (meeting the limitations of claim 2 and 3), a polyvinyl acetate, a carboxymethyl cellulose or the like, a barrier such as silicone, a wax or the like. The layer most distant from the substrate paper is referred to as the top layer (equivalent to the third layer of the claimed invention). The process advantageously makes it possible to vary the composition and relative thickness of the layers in the multilayer composite structure.  The composition of the multiple layers can be identical or different depending on the grade of paper being produced.  Using the process of the invention, the substrate paper can be coated on one or both sides (meeting the limitations of claim 8). (See Abstract and paragraphs 0010, 0012, 0023, 0025, 0028, 0029, 0031, 0033, 0035, 0036, 0040, 0041, and 0042). With regards to the limitation that the first layer composition forms an oxygen gas moisture vapor or liquid barrier . 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	4.	Claims 7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Urscheler (US 2003/0188839 A1) in view of NGUYEN et al. (US 20160137866 A1).  
Urscheler, as discussed above, do not teach that the first layer or the second layer comprises carbon-black or aluminum particles.
	However, NGUYEN et al. disclose aqueous carbon black millbase, an aqueous carbon black liquid coating, and a method of making the millbase and liquid coating.  The carbon blacks are modified carbon blacks that are engineered to be able to be stirred into an aqueous vehicle without high energy milling of the carbon black.  The modified carbon blacks include low organic treatment levels and the millbase and liquid coating do not require large quantities of dispersant.  The resultant coatings exhibit excellent viscosity, color, hiding power and stability (see Abstract).  


Response to Arguments
5.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEEBA AHMED/Primary Examiner, Art Unit 1787